  

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into this __ day of
November __, 2014 by and between PTES Acquisition Corp., a Delaware corporation
having an address at 400 Kelby Street, 9th Floor, One Parker Plaza, Fort Lee, NJ
07024 (“Purchaser”), and _____________, a [JURISDICTION] [TYPE OF ENTITY] having
an address at [___________] (“Seller”).

 

WHEREAS, Seller desires to sell, and Purchaser desires to purchase, an aggregate
of ___ shares (the “Shares”) of Series D Convertible Preferred Stock (the
“Series D Preferred Stock”) of Titan Energy Worldwide, Inc. (the “Company”) for
a purchase price of $6,200 per share payable in a combination of cash and shares
of common stock, par value $.001 per share (the “Pioneer Stock”), of Pioneer
Power Solutions, Inc. (“Pioneer”) valued at $8.00 per share of Pioneer Stock;

 

NOW, THEREFORE, in consideration of the foregoing, and the respective
representations, warranties, covenants and agreements set forth herein, the
parties hereto agree as follows:

 

1.     Sale and Purchase of Shares. Subject to and in accordance with the terms
and conditions of this Agreement, Seller hereby sells, transfers and assigns to
Purchaser, and Purchaser hereby purchases from Seller, the Transferred Rights
(as defined herein) for an aggregate purchase price of $[_______]1 (the
“Purchase Price”) payable as follows: at the Seller’s election, either (A)
$[____]2 in cash and [_____]3 shares of Pioneer Stock or (B) $[____]4 in cash
and [____]5 shares of Pioneer Stock. The Seller shall provide the Purchaser with
written notice of such election by not later than two (2) business days prior to
the Closing Date (as defined below). For purposes hereof, the “Transferred
Rights” means all right, title, and interest in, to and under the Shares and, to
the extent related thereto, the following: (a) all amounts payable and rights
available to Seller (if any) under the Certificate of Designations for the
Series D Preferred Stock (the “Certificate of Designations”) and all obligations
owed to Seller by the Company in connection with the Shares (if any), (b) all
claims (including contract claims, tort claims, and claims under any law
governing the purchase and sale of securities), suits, causes of action, and any
other right of Seller whether known or unknown, against the Company or any other
person that in any way is based upon, arises out of or is related to any of the
foregoing and (c) all proceeds of the foregoing.

 



 



1 An amount equal to the number of Shares being sold multiplied by $6,200.

2 An amount in cash equal to 20% of the aggregate Purchase Price.

3 A number of shares of Pioneer Stock equal to 80% of the aggregate Purchase
Price divided by $8.00.

4 An amount in cash equal to 50% of the aggregate Purchase Price.

5 A number of shares of Pioneer Stock equal to 50% of the aggregate Purchase
Price divided by $8.00

 

 

 

  

2.     Closing; Deliveries.

 

(a)     The closing of the transactions contemplated hereby (the “Closing”)
shall occur as soon as possible after the satisfaction or waiver of the
conditions to Purchaser’s obligations under this Agreement, but in no event
later than November 30, 2014 (as such date may be extended pursuant to the
proviso to this sentence, the “Long Stop Date”); provided, however, that
Purchaser may extend the Long Stop Date by not more than 30 days by delivering
written notice to Seller thereof. At any time after the Long Stop Date this
Agreement may be terminated by Purchaser by delivering written notice of
termination to Seller. Upon any such termination, no party hereto shall have any
further obligation or liability to the other party.

 

(b)     Concurrently with the execution of this Agreement, Seller will deliver
to Purchaser certificates evidencing the Shares, duly endorsed for transfer to
Purchaser or a stock power with a medallion guarantee as may be necessary to
convey title to the Shares to Purchaser, and if requested by Purchaser, executed
irrevocable instructions with a medallion guarantee addressed to the Company’s
transfer agent in the form provided by Purchaser (the “Seller Deliverables”) to
be held by Purchaser pending the Closing. Seller shall use commercially
reasonable efforts to cause the Company to cause its transfer agent to issue and
deliver to Purchaser certificates representing the Shares as soon as is
reasonably practicable following the Closing. To the extent that Purchaser
terminates this Agreement pursuant to Section 2(a), Purchaser shall promptly
return the Seller Deliverables to Seller.

 

(c)     On the date of the Closing (the “Closing Date”), Purchaser will deliver
the cash portion of the of the Purchase Price by wire transfer to the account
identified by Seller to Purchaser in writing at least three (3) business days
prior to the closing and a stock certificate representing the Pioneer Stock to
the address of Seller set forth above.

 

3.     Representations and Warranties of Seller. Seller represents and warrants
to Purchaser on the date hereof and on the Closing Date the following:

 

(a)     Seller is the record and beneficial owner of all of the Transferred
Rights and Seller owns the Transferred Rights, free of any claim, lien, security
interest or encumbrance of any nature or kind and, as such, has the exclusive
right and full power to sell, transfer and assign the Transferred Rights free of
any such claim, lien, security interest or encumbrance.

 

(b)     There are no outstanding or authorized options, warrants, rights, calls,
commitments, conversion rights, rights of exchange or other agreements of any
character, contingent or otherwise, providing for the purchase, issuance or sale
of any of the Transferred Rights, or any arrangements that require or permit any
of the Shares to be voted by or at the discretion of anyone other than Seller,
and there are no restrictions of any kind on the transfer of any of the
Transferred Rights.

 

(c)     Seller (i), if an entity, is duly organized and validly existing under
the laws of its jurisdiction of organization or incorporation, (ii), if an
entity, is in good standing under such laws and (iii) has full power and
authority to execute, deliver and perform its obligations under the Transaction
Documents to which it is or will become a party.

 

2

 

  

(d)     This Agreement (A) has been duly and validly authorized, executed and
delivered by Seller and (B) is the legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with its terms, except that
such enforceability against Seller may be limited by bankruptcy, insolvency, or
other similar laws of general applicability affecting the enforcement of
creditors’ rights generally and by a court’s discretion in relation to equitable
remedies.

 

(e)     Seller has no liability or obligation to pay fees or commissions to any
broker, finder, or agent with respect to the transactions contemplated by this
Agreement.

 

(f)     The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby by Seller will not result
in any violation of any agreement, instrument, judgment, order, writ, decree or
contract, statute, rule or regulation to which Seller is subject, or constitute,
with or without the passage of time and giving of notice, an event that results
in the creation of any lien, charge or encumbrance upon any of the Transferred
Rights.

 

(g)     No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority, on the part of Seller, is required in connection
with the consummation of the transactions contemplated by this Agreement.

 

(h)     Based in part upon Seller’s reliance on Purchaser’s representations in
Section 4 hereof, the sale of the Shares contemplated by this Agreement is
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”).

 

(i)     No insolvency proceedings of any character, including without
limitation, bankruptcy, receivership, reorganization, composition or arrangement
with creditors, voluntary or involuntary, designating Seller as the bankrupt or
the insolvent, are pending or, to the knowledge of Seller, threatened and Seller
has not made an assignment for the benefit of creditors, nor has Seller taken
any action with a view to, or which would constitute the basis for, the
institution of any such insolvency proceedings.

 

(j)     There are no actions, suits, or proceedings pending or, to the best of
Seller’s knowledge, threatened, which could in any manner restrain or prevent
Seller from effectually and legally selling the Transferred Rights pursuant to
the terms and provisions of this Agreement.

 

(k)     Seller (i) is a sophisticated entity with respect to the sale of the
Transferred Rights, (ii) has adequate information concerning the business and
financial condition of the Company to make an informed decision regarding the
sale of the Transferred Rights and (iii) has independently and without reliance
upon Purchaser, and based on such information as Seller has deemed appropriate,
made its own analysis and decision to enter into this Agreement, except that
Seller has relied upon Purchaser’s express representations, warranties,
covenants, agreements and indemnities in this Agreement. Seller acknowledges
that Purchaser has not given Seller any investment advice or opinion on whether
the sale of the Transferred Rights is prudent.

 

3

 

  

(l)     Seller acknowledges and agrees that Purchaser expects the Shares and the
Company to increase in value after the date hereof and Seller shall have no
interest in or claim against Purchaser for any such increase in value. Seller
acknowledges that Seller and Purchaser have had equal access to information
regarding the Company.

 

(m)     Seller (i) is a sophisticated entity with respect to the acquisition of
the Pioneer Stock, (ii) has adequate information concerning the business and
financial condition of Pioneer to make an informed decision regarding the
acquisition of the Pioneer Stock and (iii) has independently and without
reliance upon Purchaser or Pioneer, and based on such information as Seller has
deemed appropriate, made its own analysis and decision to enter into this
Agreement, except that Seller has relied upon Purchaser’s express
representations, warranties, covenants, agreements and indemnities in this
Agreement. Seller acknowledges that neither Purchaser nor Pioneer has given
Seller any investment advice or opinion on whether the acquisition of the
Pioneer Stock is prudent. Seller is acquiring the Pioneer Stock for its own
account for the purpose of investment and not with a view to, or for sale in
connection with, the distribution thereof. Seller is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act, as such rule is presently in effect. Seller acknowledges that the Pioneer
Stock has not been registered under the Securities Act and the certificates
evidencing the Pioneer Stock will contain a restrictive legend. Seller
acknowledges that the Pioneer Stock may not be resold except pursuant to
registration under the Securities Act or an exemption therefrom.

 

4.     Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller on the date hereof and on the Closing Date the following:

 

(a)     Purchaser (i) is duly organized and validly existing under the laws of
its jurisdiction of organization or incorporation, (ii) is in good standing
under such laws and (iii) has full power and authority to execute, deliver and
perform its obligations under the Transaction Documents to which it is or will
become a party. The shares of Pioneer Stock being delivered to Seller hereunder
are duly authorized, validly issued, fully paid and non-assessable.

 

(b)     This Agreement (i) has been duly and validly authorized, executed and
delivered by Purchaser and (ii) is the legal, valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with its terms, except
that such enforceability against Purchaser may be limited by bankruptcy,
insolvency, or other similar laws of general applicability affecting the
enforcement of creditors’ rights generally and by a court’s discretion in
relation to equitable remedies.

 

(c)     Purchaser is acquiring the Shares for its own account for the purpose of
investment and not with a view to, or for sale in connection with, the
distribution thereof. Purchaser is an “accredited investor” within the meaning
of Rule 501 of Regulation D promulgated under the Securities Act, as such rule
is presently in effect.

 

4

 

  

(d)     Purchaser (i) is a sophisticated entity with respect to the purchase of
the Transferred Rights, (ii) has adequate information concerning the business
and financial condition of the Company to make an informed decision regarding
the purchase of the Transferred Rights and (iii) has independently and without
reliance upon Seller, and based on such information as Purchaser has deemed
appropriate, made its own analysis and decision to enter into this Agreement,
except that Purchaser has relied upon Seller’s express representations,
warranties, covenants, agreements and indemnities in this Agreement. Purchaser
acknowledges that Seller has not given Purchaser any investment advice or
opinion on whether the purchase of the Transferred Rights is prudent.

 

5.     Conditions to Purchaser’s Obligation to Close. The obligation of
Purchaser hereunder to consummate the transactions contemplated by this
Agreement is subject to the satisfaction (or waiver) of each of the following
conditions:

 

(a)     Each of the representations and warranties of Seller contained in
Section 3 shall be true and correct in all material respects on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date.

 

(b)     Seller shall in all material respects have performed, satisfied and
complied with all of its covenants, agreements and conditions contained in this
Agreement that are required to be performed, satisfied or complied with by it on
or before the Closing Date.

 

(c)     Since the date of this Agreement, no statute, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction and shall be continuing that prohibits the consummation of any of
the transactions contemplated by this Agreement.

 

(d)     Purchaser shall have entered into binding purchase agreements to acquire
such number of shares of Series D Preferred Stock equal to at least 51% of the
issued and outstanding shares of Series D Preferred Stock on the Closing Date.

 

(e)     The Company shall have caused the Certificates of Designations to be
amended and restated in substantially the form attached hereto as Exhibit A.

 

(f)     The Company shall have issued and sold to Purchaser such number of
Series A-1 Preferred Stock of the Company on such terms and conditions
determined by the Company and Purchaser in their sole discretion.

 

(g)     The Company shall have caused its board of directors to be comprised of
a single director selected by Purchaser.

 

5

 

  

6.     Survival of Representations and Warranties. All representations and
warranties of the parties contained in this Agreement shall survive the Closing
and shall not be affected by any investigation made prior to the Closing.

 

7.     Further Assurances. Following the Closing, each of Purchaser and Seller
shall execute and deliver such additional documents, instruments, conveyances
and assurances, and take such further actions as may be reasonably required to
carry out the provisions hereof and give effect to the transactions contemplated
by this Agreement.

 

8.     Indemnification. In the event Seller breaches any of its representations,
warranties, and/or covenants contained herein or in the event any type of
liability is or was created with regard to the Transferred Rights arising prior
to Closing, then Seller shall indemnify Purchaser from and against the entirety
of any losses, damages, amounts paid in settlement of any claim or action,
expenses, or fees including court costs and reasonable attorneys' fees and
expenses and the cost of enforcing this indemnification.

 

9.     Specific Performance. Seller recognizes and acknowledges that a breach by
Seller of any covenants or agreements contained in this Agreement will cause
Purchaser to sustain damages for which Purchaser would not have an adequate
remedy at law for money damages, and therefore Seller agrees that in the event
of any such breach, Purchaser shall be entitled to the remedy of specific
performance of such covenants and agreements and injunctive and other equitable
relief in addition to any other remedy to which Purchaser may be entitled, at
law or in equity and Purchaser shall not be required to post a bond hereunder.

 

10.         Miscellaneous. This Agreement (and the documents and instruments
referred to herein) constitute the entire agreement between the parties with
respect to the matters herein addressed, and supersede and cancel all prior or
contemporaneous agreements, representations, warranties, communications or
understandings, whether oral or written. This Agreement may not be modified or
amended except by a writing duly executed and delivered by the parties. No
waiver of any provision of this Agreement shall be effective against a party
unless in a writing duly executed and delivered by such party. No waiver of any
particular provision of this Agreement shall constitute a waiver of any other
provision hereof. No waiver of any provision of this Agreement in respect of a
particular event or circumstance shall constitute a waiver of the same provision
in respect of any other event or circumstance. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
legal representatives, executors, administrators, successors and assigns. The
invalidity or unenforceability of any provision of this Agreement shall not
render invalid or unenforceable any other provision hereof. This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, without giving effect to its choice of law provisions. The parties consent
to the exclusive jurisdiction of the state and federal courts located in New
York County, New York, for any action, dispute, claim or proceeding arising out
of this Agreement or the transactions contemplated hereby. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Each
party shall perform any further acts and sign and deliver any further documents
that are reasonably necessary to carry out the provisions of this Agreement.







 

6

 

  

IN WITNESS WHEREOF the parties hereto have set their hand and seals as of the
above date.

 

  SELLER:         By:       Name:     Title:         PURCHASER:       PTES
Acquisition Corp.         By:       Name:  Andrew Minkow    
Title:  Vice-President

 

 

 

 

